DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2018/0158749).
Regarding claim 1.
 Yu teaches a method comprising: forming a set of through-vias  (120) in a wafer substrate (115), the set of through-vias partially penetrating a thickness of the wafer substrate (115) (fig 1) (paragraph 20-23); forming first connectors (125) over the set of through-vias (120) on a first side of the wafer substrate (115); attaching the first side of the wafer substrate to a carrier (205) (205) (fig 2) (paragraph 33); after attaching the first side of the wafer substrate to the carrier, thinning the wafer substrate to expose the set of through-vias (fig 3) (paragraph 37); after thinning the wafer substrate, forming second connectors (125) over the set of through- vias on a second side of the wafer substrate, the second side opposite the first side (fig 6) (paragraph 45); after forming the second connectors, bonding a device die (222) to the second connectors (fig 7) (paragraph 46); and after bonding the device die to the second connectors, singulating the wafer substrate into multiple packages, each of the multiple packages including a portion of the wafer substrate and the device die (fig 11) (paragraph 54-55).
Regarding claim 2.
Yu teaches forming a dielectric layer (210) over the first connectors, wherein attaching the first side of the substrate to the carrier includes attaching the dielectric layer to the carrier (fig 2) (paragraph 33-34).
Regarding claim 5.
Yu teaches bonding multiple device dies to the second connectors (fig 6-9) (paragraph 38-49), wherein after singulating the substrate into multiple packages, each of the multiple packages includes multiple device dies (fig 10-11) (paragraph 50-52).
  Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2018/0158749).
Regarding claim 21.
Yu teaches a method comprising:flipping a workpiece (110) over and attaching a first side of the workpiece to a carrier (205), the workpiece corresponding to a wafer (fig 1,2); thinning a second side of the workpiece to expose a set of through-silicon vias (TSVs), the second side opposite the first side (fig 3) (paragraph 31-37); following thinning the second side of the workpiece, forming first connectors (125) protruding from the second side of the workpiece (111) (fig 4) (paragraph 38-40); bonding a first die (222) to the first connectors (125) on the second side of the workpiece (110), the first die (222) electrically coupled to the set of TSVs (fig 7) (paragraph 46); and following bonding the first die to the second side, singulating the workpiece into multiple packages, each package of the multiple packages including the first die (fig 11) (paragraph 54-55).   
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 1 and further in view of Min (US 2020/0294964).
Regarding claim 3.
Yu teaches elements of the claimed invention above.
Yu does not teach interconnect.
Min teaches forming a first interconnect (34) over the set of through-vias (35), the first interconnect interposed between the set of through-vias and the second connectors (37) (fig 9) (paragraph 34-36).
It would have been obvious to one of ordinary skill in the art to form an interconnect in to provide redistribution of the circuitry (paragraph 34).
 Regarding claim 6.
Yu teaches elements of the claimed invention above.
Yu does not teach forming a flip chip on a substrate.
Min teaches mounting a first package to a substrate (2) (fig 11) to form a flip chip package (fig 16) (paragraph 65-70). 
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31). 
 Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0213017) in view of Yu (US 2018/0158749)  
Regarding claim 8.
Kim teaches a method comprising:   a first set of connectors (112) on a first side of a first substrate (100), the first set of connectors electrically coupled to a first set of via structures (120), the first substrate (110) being a wafer (fig 10); mounting the first side of the first substrate to a carrier (200) (paragraph 109-113); thinning a second side of the first substrate to expose the first set of via structures, the second side opposite the first side (fig 10) (paragraph 109-113); attaching a device die (150) to the second side of the first substrate (100), thereby electrically coupling-a the device die to the first set of via structures (120) (fig 10); disposing an underfill (154) between the device die and the first substrate; and after attaching the device die, singulating the first substrate into multiple packages (fig 12) (paragraph 113-118). 
Kim does not teach testing the die.
 Yu teaches a method comprising: testing a first set of connectors (125) on a first side of a first substrate (110) (paragraph 36), the first set of connectors electrically coupled to a first set of via structures (120), the first substrate (110) being a wafer (paragraph 55-57). 
It would have been obvious to one of ordinary skill in the art to test die before packaging to verify functionality.
  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0213017) in view of Yu (US 2018/0158749) as applied to claim 8 and further in view of Bae (US 2014/0048937).
Regarding claim 9.
Kim in view of Yu teaches elements of the claimed invention above.
Kim in view of Yu does not teach the TSVs have a tapered shape.
Bae teaches the set of TSVs (110) have a tapered shape (fig 3e-3h), the tapered shape tapering from a first width nearer the first side of the workpiece (100) to a second width nearer the second side of the workpiece, the first width larger than the second width (paragraph 45-55).
It would have been obvious to one of ordinary skill in the art to form tapered TSV in order to facilitate chip stacking (Bae paragraph 6-8).  
     Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0213017) in view of Yu (US 2018/0158749) as applied to claim 18 and further in view of Min (US 2020/0294964).
Regarding claim 13.
Kim in view of Yu teaches elements of the claimed invention above.
Kim in view of Yu does not teach attaching a first package to a substrate.
Min teaches attaching a first package (9) to a substrate on an opposite side of a substrate (602) from a ball grid array (408), to form a flip chip package (fig 10) (paragraph 40-44).
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Huang (US 2015/0187607).
Regarding claim 22. 
Yu teaches elements of the claimed invention above.
Yu does not teach bonding a second die to the second side of the workpiece.
Huang teaches bonding a second die (602) to the second side of the workpiece, wherein each package includes the second die (fig 10) (paragraph 41-42).
 It would have been obvious to one of ordinary skill in the art to provide a second die in order to provide a wide variety of devices such as transistors, capacitors, resistors, combinations of these, and the like may be used to generate the structural and functional requirements of the design (Huang paragraph 42). 
  Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Min (US 2020/0294964).
Regarding claim 25.
Yu teaches elements of the claimed invention above.
Yu does not teach forming a flip chip on a substrate.
Min teaches mounting a first package to a substrate (2) (fig 11) to form a flip chip package (fig 16) (paragraph 65-70). 
It would have been obvious to one of ordinary skill in the art to form a flip chip package redistribute the circuitry and provide a mount for the device (Min paragraph 31).
 Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 21 and further in view of Bae (US 2014/0048937).
Regarding claim 26.
Yu teaches elements of the claimed invention above.
Yu does not teach the TSVs have a tapered shape.
Bae teaches the set of TSVs (110) have a tapered shape (fig 3e-3h), the tapered shape tapering from a first width nearer the first side of the workpiece (100) to a second width nearer the second side of the workpiece, the first width larger than the second width (paragraph 45-55).
It would have been obvious to one of ordinary skill in the art to form tapered TSV in order to facilitate chip stacking (Bae paragraph 6-8). 
 Response to Arguments
  Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.  
The amended claims are not patentably distinct from Yu (US 2018/0158749).  
 Allowable Subject Matter
Claims 4, 7, 1 through 12 and 23 through 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach in combination with all elements of the independent claim:
  A method comprising mounting a first package of the multiple packages to a carrier; forming a redistribution structure over the first package; forming third connectors over the redistribution structure; and singulating the first package and redistribution structure into an integrated fan out package.
   A method comprising mounting a first package of the multiple packages to an interposer wafer; bonding the interposer wafer to a substrate; and singulating the interposer wafer, substrate, and first package into a chip on wafer on substrate package.
A method comprising testing the first set of connectors includes probing solder caps disposed on the first set of connectors, further comprising: removing the solder caps from the first set of connectors; and depositing a dielectric material over the first set of connectors, wherein mounting the first set of connectors side of the first substrate to the carrier includes bonding the dielectric material to the carrier.
 A method comprising mounting the first set of connectors side of the first substrate to a carrier; thinning the first substrate to expose the first set of via structures; electrically coupling a device die to the first set of via structures; and singulating the first substrate into multiple packages.attaching the multiple packages to a carrier; forming a first redistribution layer over the multiple packages; forming first connectors over the first redistribution layer; and singulating the first redistribution layer, the first connectors, and the multiple packages, forming an integrated fan out package.
 A method comprising attaching a first package of the multiple packages to an interposer substrate wafer; singulating the interposer substrate wafer into multiple package components; and attaching a first package component of the multiple package components to a substrate to form a chip on wafer on substrate package. 
  A method comprising attaching a second side of a first package of the multiple packages to a carrier, thereby forming a second workpiece; forming second connectors over a first side of the second workpiece; and flipping the second workpiece over and attaching the second connectors to a tape. .
 Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                  

/BRADLEY SMITH/Primary Examiner, Art Unit 2817